     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Pooja Kumar, Esq.
 3   Nevada Bar No. 12988
     7785 W. Sahara Avenue, Suite 200
 4
     Las Vegas, Nevada 89117
 5   Telephone (702) 475-7964
     Facsimile (702) 946-1345
 6   sehlers@wrightlegal.net
 7   pkumar@wrightlegal.net
     Attorneys for Defendant
 8   Ocwen Loan Servicing, LLC
 9                                UNITED STATES DISTRICT COURT
10
                                        DISTRICT OF NEVADA
11
12   LINDA WELSH,                                     Case No.: 2:18-cv-00228-APG-CWH
13                  Plaintiff,
14
            vs.                                       STIPULATION AND ORDER TO
15                                                    EXTEND TIME TO REPLY TO
     ONE WEST BANK FSB, a Corporation;                PLAINTIFF’S RESPONSE TO
16   OCWEN LOAN SERVICING LLC, a Limited              DEFENDANT OCWEN LOAN
17   Liability Company; and DOES 1 through 10;        SERVICING, LLC’S MOTION TO
     and ROES I-X,                                    DISMISS FIRST AMENDED
18                                                    COMPLAINT
                    Defendants.
19
20          Plaintiff LINDA WELSH (hereinafter “Plaintiff”) and Defendant OCWEN LOAN

21   SERVICING, LLC (hereinafter “Defendant”), by and through their respective counsel of record,
22
     hereby agree and stipulate as follows:
23
     1. On October 19, 2018, Defendant filed a Motion to Dismiss Plaintiff’s First Amended
24
25      Complaint. ECF No. 40 (hereinafter “Motion”).

26   2. On November 15, 2018, Plaintiff filed her Opposition to Defendant’s Motion. ECF No. 49.
27
28



                                              Page 1 of 2
     3. Defendant’s Reply in support of its Motion is due on November 26, 2018. Defendant is
 1
 2      requesting an additional fourteen (14) days to file said Reply and, thus, requests up to

 3      December 10, 2018, to file said Reply.
 4
     4. Plaintiff does not oppose this extension.
 5
     5. This Stipulation is made in good faith and not for purposes of delay.
 6
 7    WRIGHT, FINLAY & ZAK, LLP                        LAW OFFICES OF MICHAEL J.
                                                       HARKER, ESQ.
 8
      /s/ Pooja Kumar                                  /s/ Michael J. Harker
 9    R. Samuel Ehlers, Esq.                           Michael J. Harker, Esq.
10    Nevada Bar No. 9313                              Nevada Bar No. 5353
      Pooja Kumar, Esq.                                2901 El Camino Avenue, Suite 200
11    Nevada Bar No. 12988                             Las Vegas, Nevada 89102
      7785 West Sahara Avenue, Suite 200               Attorneys for Plaintiff
12    Las Vegas, Nevada 89117                          Linda Welsh
13    Attorneys for Defendant
      Ocwen Loan Servicing, LLC
14
15
16
17
18                                                  ORDER
19
     IT IS SO ORDERED.
20
     Dated this ____ day of ______________, 2018.
21
22
23                                                  UNITED STATES DISTRICT COURT JUDGE
24                                                   Dated: November 28, 2018.
25
26
27
28



                                                 Page 2 of 2
